Citation Nr: 1217188	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an effective date earlier than October 11, 2006, for the grant of service connection for tinnitus.

Entitlement to an effective date earlier than October 11, 2006, for the grant of service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for tinnitus, effective October 11, 2006.

In February 2010, the Veteran and his wife testified at a Board hearing held at the Board's office in Washington, DC.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an effective date earlier than October 11, 2006, for the grant of service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's original claim for service connection for tinnitus was received by VA on October 11, 2006, more than one year following his separation from active service.






CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 2006, for service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2007, prior to the initial adjudication of the claim.  In addition, the earliest possible effective date for a grant of service connection for the Veteran's tinnitus is the date or receipt of his claim.  Therefore, there is no additional evidence that could be obtained to substantiate the claim.

Law and Regulations

The effective date of a grant of direct service connection based on an original claim received more than one year after a veteran's discharge from service is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran contends that the effective date for the grant of service connection for tinnitus should be September 17, 1981, the date that he received a diagnosis of tinnitus at the Hampton, Virginia VA Medical Center (VAMC).  The Veteran testified that he was under the impression that after receiving this diagnosis from the VAMC, they were going to file a claim for service connection for bilateral hearing loss and tinnitus for him.  

However, the record demonstrates that in a VA form 21-526 received on August 7, 1981, the Veteran only filed a claim for service connection for bilateral hearing loss.  The Veteran's August 1981 claim did not include any notation regarding a tinnitus disability or ringing in the ears.

The Board parenthetically notes that while the Veteran believes that he made a claim for tinnitus as well as hearing loss in 1981, his initial claim for service connection for bilateral hearing loss was denied in September 1981and 1982 rating rating decisions.  An August 2008 rating decision granted service connection for bilateral hearing loss at a noncompensable evaluation, effective October 11, 2006, based on the date that the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

In his October 11, 2006, VA Form 21-526, the Veteran made claims for service connection for tinnitus and bilateral hearing loss.  There is no evidence in the file prior to the October 2006 VA Form 21-526 that the Veteran filed a claim for service connection for tinnitus. 

While the Board can appreciate why the Veteran believes the award should be effective from the time that he was under the impression that the VAMC had filed a claim for service connection for tinnitus in 1981, under the criteria governing awards of service connection, as noted above, the effective date of an award of service connection based on a claim received more than one year after a Veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the case at hand, the Veteran was separated from active service in July 1981 and he filed his initial claim for service connection for tinnitus on October 11, 2006.  

Accordingly, entitlement to an earlier effective date for service connection for tinnitus is not warranted.


ORDER

Entitlement to an effective date earlier than October 11, 2006, for service connection for tinnitus is denied. 


REMAND

In an August 2008 Decision Review Officer decision, the Veteran was granted service connection for bilateral hearing loss disability, effective October 11, 2006.  In September 2008, the Veteran submitted a notice of disagreement with the assignment of October 11, 2006, for the effective date of the grant of service connection.  The RO has not provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The Veteran and his representative should be provided a Statement of the Case addressing the issue of entitlement to an earlier effective date for service connection for bilateral hearing loss disability.  The Veteran must be informed of the requirements to perfect an appeal with respect to this new issue.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


